Non-Final Rejection
This is a reissue application of U.S. Patent No. 8,643,073 (“the ‘073 patent”). This application was filed 11/20/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘073 patent the pre-AIA  first to invent provisions govern. This application is also a continuation of 15/673,761, now U.S. RE 47,765, which was a continuation of 15/013,319, now U.S. RE 46,551.
Applicant filed a preliminary amendment on 11/20/2019, in which the specification was amended, claims 1-15 cancelled, and claims 16-33 were added. Claims 16-33 are pending.

Claim Objection
In claim 16, the second to last line, the word “form” should be “from”.

Claim Construction 112(f)
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112(f).  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"


A First Output Unit (claim 16 and dependents)
The “first output unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The element performs a function of “outputting a first signal based on the charge generated by the first photoelectric converter.” There is no other structure given for this element. The three prong test is met and 112(f) is invoked. The corresponding structure is the pixel circuitry TX, FD, RST, AMP, SEL, which collectively produce an output signal which goes to an output line, based on the charge generated by the photoelectric converter. See col. 5 lines 4-30.

A Second Output Unit (claim 16 and dependents)
The “second output unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The element performs a function of “outputting a signal.” There is no other structure given for this element. The three prong test is met and 112(f) is invoked. The corresponding structure is again the pixel circuitry TX, FD, RST, AMP, SEL, but a different pixel than that corresponding to the first output unit. See col. 5 lines 4-30. Also note that the claim requires that this unit is provided at a shielding area in which incident light is shielded, i.e. an optically black pixel.

A Supplying Unit (claim 16 and dependents)


Input Units (claim 18 and dependents)
The “input units” do not use the word means, but the elements do not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The elements performs a function of inputting voltages. There is no other structure given for this element. The three prong test is met and 112(f) is invoked. No corresponding structure, however, is found in the specification for performing the claimed function of inputting voltages. The corresponding structure appears to be the “input parts” a and b, but these terms are also non-structural nonce terms. As there is nothing in the specification that has any structural meaning and performs this claimed function, the claims including this limitation are rejected under 112(a)/(b) as below.

First and Second Coupling Units (claims 19, 23, 28, 31, and dependents)
The “coupling units” do not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce 

Third Coupling Unit (claim 21)
The third “coupling unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. This element is different than the first and second coupling elements, and performs the function of coupling one of the first and second input units with the first coupling unit. The three prong test is met and 112(f) is invoked. The corresponding structure is wire 12 of Fig. 1.

Switching Unit (claim 25, 29, 30)
The “switching unit” does not use the word means, but the element does not provide any particular structure and there is no further structure in the claims. “Unit” is also a typical nonce term cited in MPEP 2181. The element performs a function of being capable of switching whether to supply one of the third voltage and fourth voltage to the first wire. There is no other structure given for this element. The three prong test is met and 112(f) is invoked. The corresponding structure is the switching circuit SW of Fig. 1, whose structure and operation is discussed at col. 7 lines 43-60.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “first input unit” and “second input unit” in claim 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 
Again, the examiner sees no structure whatsoever in the specification for performing this function. The only support in the specification appears to be “input part” a and b, which is itself a non-structural nonce term. These claims therefore cannot be maintained as invoking 112(f). It is possible this rejection could be overcome if the claims were amended so that 112(f) is not invoked, though applicant would also need to ensure any amended claims satisfy the written description requirement—this too will be difficult given the lack of structure in the specification.

Claim Rejections - 35 USC § 251
Claims 16-33 are rejected under 35 U.S.C. 251 because the declaration does not set forth an error appropriate for reissue. More specifically, the error statement at paragraph 6 of the declaration states that the error was that the claims of the ‘073 were too narrow in requiring pixels disposed two-dimensionally. But this error was already corrected in 15/673,761, which issued as RE 47,765—claim 16 of that reissue patent does not require pixels disposed two-dimensionally. As the error has already been corrected in a reissue of the ‘073 patent, the error is no longer in need of correcting and therefore is no longer appropriate for reissue. Applicant must come up with a new error or must explain how the same error is being corrected in a different way. 
Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In light of the case law, the MPEP sets forth a three step test for the recapture analysis:
whether, and in what respect, are the reissue claims broader than the patent claims
do the broadened aspects relate to subject matter surrendered in the original prosecution; and 
are the reissue claims materially narrowed in other respects such that the claims have not been enlarged.
MPEP 1412.02(I).
1 which are not found in the reissue application claims:
a gate potential providing unit providing a first potential to gates of the transistors provided corresponding to the optical black pixels when reading a noise level and when reading a data level from the optical black pixels 

wherein the gate potential providing unit provides the first potential to gates of the transistors provided corresponding to the optical black pixels when reading a noise level and provides a second potential when reading a data level from the optical black pixels. 

Both would seem to invoke 112(f) for similar reasons as the units of the present claims, see the 112(f) section herein, but the function of the present claims is far broader.
Moreover, as to (2), applicant argued that the “gate potential providing unit” limitation was not found in the prior art, and also the “wherein” paragraph reproduced above, or similar language, was added to the claims to secure allowance during the original prosecution of application 13/191,051, which became the ‘073 patent. All of the pending claims were first rejected in an Office action mailed 12/18/2012. In a response filed 5/17/2013, all of the claims were amended to include language similar to the wherein paragraph. Applicant went on to argue that the gate potential providing unit and its particulars were lacking in the references. This material as quoted above was therefore clearly surrendered during the original prosecution.
As to (3), there is no indication that the new claims are materially narrowed relative to the surrendered subject matter in such a way to avoid recapture.  See MPEP 1412.02 II.C. 
The current claims are additionally not drawn to an overlooked aspect. See MPEP 1412.02 I. (definitions) & 1412.01 II. The claims are not drawn to different inventions or embodiments, just to broader variants of the same invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19, 21-23, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0155973 to Bea et al. (“Bea”) in view of U.S. 6,903,768 to Ohsawa et al. (“Ohsawa”).
Regarding claim 16, Bea discloses:
An imaging sensor comprising:
See title, abstract, entire reference.
a first photoelectric converter photoelectrically converting light to generate a charge;
See Fig. 2A, photodiode 2A.
a first output unit outputting a first signal based on the charge generated by the first photoelectric converter;


a first output line outputting a signal from the first output unit; and
This is at Fig. 2A N1, the output of the pixel. Compare to VL or HL of the ‘073 patent.

a second output unit provided at a shielding area in which incident light is shielded, and outputting a signal; 
a second output line outputting the signal from the second output unit; and
Bea teaches that there may be an array of pixels, thus there would be a second output unit having a second output line like that of Fig. 2A. Bea does not show that any of the pixels are in a shielding area where incident light is shielded. Ohsawa teaches that in an image sensor having an array of pixels there will additionally be a separate output line having shielded optically black pixels 13’. Figs. 1 and 10 and the discussion thereof at cols. 1-2, 8-10. It would have been obvious to include such shielded pixels because they provide a reference value to determine what part of the generated charge is actually due to incident light rather than other factors, as taught by Ohsawa. Col. 1 line 66 – col. 2 line 11. Ohsawa further teaches that the circuitry associated with the optical black pixels is the same as those associated with the regular pixels. Col. 1 lines 61-65; col. 9 lines 11-15.


a supplying unit capable of supplying one of a first voltage and a second voltage, which is different from the first voltage, to the first output line, and capable of supplying the second voltage to the second output line.
The clamp circuit is shown in Fig. 2A and more detail of the voltage controller shown in Fig. 3. This is a supplying unit capable of supplying one of a first voltage and a second voltage different from the first voltage, depending on whether data or reset is activated. There are switches 33,34 and a clamp transistor Tr, similar to clip circuit 5 of the ‘073 patent which is the corresponding structure of this limitation. Each pixel has such a supplying unit and therefore it is likewise capable of supplying the second voltage to a second output line.

17. The imaging sensor according to claim 16, wherein the supplying unit is capable of supplying the first voltage based on a third voltage, and is capable of supplying the second voltage based on a fourth voltage.
18. The imaging sensor according to claim 17, wherein the supplying unit has a first input unit inputting the third voltage, and a second input unit inputting the fourth voltage.
The clamp circuit has an input unit inputting one of READ_CONTROL or NOT READ_CONTROL (i.e. third and fourth voltages). READ_CONTROL is active when reset signal is output and inactive when data signal is output. When active, i.e. when reset is being output, switch 33 is on and switch 34 is off, providing the output of 31 to the clamp transistor, turning it on. When inactive, i.e. when data is being output, switch 33 is off and switch 34 is on, providing ground to the gate of the clamp transistor, turning it off. Thus, the first and second voltages are supplied based on these voltages. 

The imaging sensor according to claim 18, wherein the supplying unit has a first coupling unit capable of coupling one of the first input unit and the second input unit with the first output line electrically, and a second coupling unit capable of coupling the second input unit with the second output line electrically.
As discussed above in the 112(f) section, the coupling units are the clip transistors, and Bea discloses that each pixel has a clamp transistor Tr coupling the wires to output lines.

Regarding claim 21: The imaging sensor according to claim 19, wherein the supplying unit has a third coupling unit capable of coupling one of the first input unit and the second input unit with the first coupling unit electrically.
As discussed above in the 112(f) section, the third coupling unit is simply a wire, and Bea clearly shows the voltage controller 21 and clamp transistor Tr connected by a wire.

Regarding claim 22: The imaging sensor according to claim 17, wherein the supplying unit has a first wire supplying one of the third voltage and the fourth voltage, and a second wire supplying the fourth voltage.
Bea is not explicit that the voltages are supplied by wires. Circuit diagrams are shown, and it is apparent that they are implemented either via wires or obvious variants thereof that do exactly the same things wires do in the same way.

Regarding claim 23: The imaging sensor according to claim 22, wherein the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically, and a second coupling unit capable of coupling the second wire with the second output line electrically.
As discussed above in the 112(f) section, the coupling units are the clip transistors, and Bea discloses that each pixel has a clamp transistor Tr coupling the wires to output lines.

Regarding claim 25: The imaging sensor according to claim 22, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
There is a switching unit 33,34 capable of switching whether to supply the READ_CONTROL or NOT_READ_CONTROL voltages.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. RE 46,551 alone, or alternatively in view of U.S. 2005/0243193 to Gove et al. (“Gove”). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This application
RE 46,551, alone or in view of Gove
16. An imaging sensor comprising: 

a first photoelectric converter photoelectrically converting light to generate a charge; 

a first output unit outputting a first signal based on the charge generated by the first photoelectric converter; 

a first output line outputting a signal from the first output unit; 

a second output unit provided at a shielding area in which incident light is shielded, and outputting a signal; 

a second output line outputting the signal from the second output unit; 





a plurality of pixels disposed two-dimensionally including effective pixels 

a plurality of signal lines provided corresponding to each column of the pixels and supplied with output signals of the pixels;

==

The pixels necessarily include a photoelectric converter photoelectrically converting light to generate a charge, and an output unit, i.e. the pixel circuitry, outputting a signal based on the charge. An optical black pixel is necessarily at a shielding area. These are all simply parts of a pixel.

To the extent not inherent, Gove Fig. 1 shows that a pixel 20 includes a photoelectric converter and pixel circuitry like that discussed above in the 112(f) section. It would have been obvious to use such circuitry as the pixel circuitry as the reference claim does not describe any circuitry and Gove teaches that this is conventional pixel circuitry. 


Claim 1: a plurality of transistors provided corresponding to the respective signal lines 
and limiting a potential of the signal lines based on a gate potential;  and 

a gate potential providing unit providing a first potential to a gate of one of the transistors corresponding to at least one pixel column formed of the optical black pixels when reading a noise level from the pixels corresponding to the transistors and when reading a data level from the pixels corresponding to the transistors, [i.e. supplying a second voltage to the second output line]

wherein the gate potential providing unit provides the first potential to gates of the transistors corresponding to pixel columns 

Furthermore, the “gate potential providing unit” of the reference claim invokes 112(f) for similar reasons as the other “units” discussed above. Unit is a nonce term, it is modified by function, and is not modified by any structure. The corresponding structure is at least the wires 11,12 and switching circuit SW. See RE 46,551, col. 8 lines 31-33, which calls these parts a gate potential providing unit.


See switching unit SW, which is part of the gate potential providing unit via 112(f).
18. The imaging sensor according to claim 17, wherein the supplying unit has a first input unit inputting the third voltage, and a second input unit inputting the fourth voltage.
See switching unit SW, which is part of the gate potential providing unit via 112(f).
19. The imaging sensor according to claim 18, wherein the supplying unit has a first coupling unit capable of coupling one of the first input unit and the second input unit with the first output line electrically, and a second coupling unit capable of coupling the second input unit with the second output line electrically.
The plurality of transistors of claim 1.
20. The imaging sensor according to claim 19, wherein the second input unit and the second coupling unit are coupled constantly to each other electrically.
See wire 11, which is part of the gate potential providing unit via 112(f).
21. The imaging sensor according to claim 19, wherein the supplying unit has a third coupling unit capable of coupling one of the first input unit and the second input unit with the first coupling unit electrically.
See wire 12, which is part of the gate potential providing unit via 112(f).

See wires 11 and 12, which are part of the gate potential providing unit via 112(f).
23. The imaging sensor according to claim 22, wherein the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically, and a second coupling unit capable of coupling the second wire with the second output line electrically.
The plurality of transistors of claim 1.
24. The imaging sensor according to claim 23, wherein the second wire and the second coupling unit are coupled constantly to each other electrically.
The plurality of transistors of claim 1 and wire 11 that is part of the gate potential providing unit via 112(f).
25. The imaging sensor according to claim 22, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
See switching unit SW, which is part of the gate potential providing unit via 112(f).
26. The imaging sensor according to claim 17, wherein the supplying unit supplies the first voltage to the first output line when the first signal is output from the first output unit, supplies the second voltage to the first output line when a second signal for removing a noise of the first signal is output from the first output unit, and supplies the second voltage to the second output line when the signal is output from the second output unit.
Claim 1: a gate potential providing unit providing a first potential to a gate of one of the transistors corresponding to at least one pixel column formed of the optical black pixels when reading a noise level from the pixels corresponding to the transistors and when reading a data level from the pixels corresponding to the transistors, [i.e. supplying a second voltage to the second output line]

wherein the gate potential providing unit provides the first potential to gates of the transistors corresponding to pixel columns excluding the at least one pixel column when reading a noise level from the pixels corresponding to the transistors and provides a second potential when reading a data level from the pixels corresponding to the transistors at least in a predetermined operating mode. [i.e. supplying one of a first or second voltage to the first output line]

27. The imaging sensor according to claim 26, wherein: the supplying unit has a first wire 

28. The imaging sensor according to claim 27, wherein: the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically; and the supplying unit supplies one of the third voltage and the fourth voltage to the first wire so as to supply one of the first voltage and the second voltage to the first output line via the first coupling unit when one of the first signal and the second signal is output from the first output unit.
The first coupling unit is one of the transistors of claim 1.
29. The imaging sensor according to claim 27, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
See switching unit SW, which is part of the gate potential providing unit via 112(f).
30. The imaging sensor according to claim 29, wherein the switching unit switches between the supply to supply the third voltage to the first wire when the first signal is output from the first output unit and the supply to supply the fourth voltage to the first wire when the second signal is output from the first output unit.
See switching unit SW, which is part of the gate potential providing unit via 112(f).
31. The imaging sensor according to claim 26, wherein: the supplying unit has a second wire supplying the fourth voltage, and a second coupling unit capable of coupling the second wire with the second output line electrically; and the supplying unit supplies the fourth voltage to the second wire so as to supply the second voltage to the second output line via the second coupling unit when the signal is output from the second output unit.
See wire 11, which is part of the gate potential providing unit via 112(f), and the second coupling unit is one of the transistors of claim 1.

The plurality of transistors of claim 1 and wire 11 that is part of the gate potential providing unit via 112(f).
33. An imaging device comprising: the imaging sensor according to claim 26; and a generator generating image data based on a signal output from the imaging sensor.
It is clear that it was well known in the art to use a generator to generate image data based on an output from an imaging sensor. This is the primary purpose of an imaging sensor. It therefore would have been obvious to use the particular imaging sensor of claim 26 for its primary purpose.


Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 29 of U.S. Patent No. RE 47,765. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This application
RE 47,765
16. An imaging sensor comprising: 

a first photoelectric converter photoelectrically converting light to generate a charge; 

a first output unit outputting a first signal based on the charge generated by the first photoelectric converter; 

a first output line outputting a signal from the first output unit; 

a second output unit provided at a shielding area in which incident light is shielded, and outputting a signal; 

a second output line outputting the signal from the second output unit; and 



16. An imaging sensor comprising: 

a first photoelectric converter photoelectrically converting light to generate a charge; 

a first output unit outputting a first signal based on the charge generated by the first photoelectric converter; 

a first output line outputting a signal from the first output unit; 

a second output unit provided at a shielding area in which incident light is shielded, and outputting a signal; 

a second output line outputting the signal from the second output unit; and 


a supplying unit capable of supplying one of a first voltage and a second voltage, which is different form the first voltage, to the first 



The supplying unit invokes 112(f) for similar reasons as current claim 16. It has similar function to that of current claim 16, therefore has the same corresponding structure. 


See switching unit SW, which is part of the supplying unit unit via 112(f).
18. The imaging sensor according to claim 17, wherein the supplying unit has a first input unit inputting the third voltage, and a second input unit inputting the fourth voltage.
See switching unit SW, which is part of the supplying unit via 112(f).
19. The imaging sensor according to claim 18, wherein the supplying unit has a first coupling unit capable of coupling one of the first input unit and the second input unit with the first output line electrically, and a second coupling unit capable of coupling the second input unit with the second output line electrically.
See clip transistors CL, which are part of the supplying unit via 112(f).
20. The imaging sensor according to claim 19, wherein the second input unit and the second coupling unit are coupled constantly to each other electrically.
See wire 11, which is part of the supplying unit via 112(f).
21. The imaging sensor according to claim 19, wherein the supplying unit has a third coupling unit capable of coupling one of the first input unit and the second input unit with the first coupling unit electrically.
See wire 12, which is part of the supplying unit via 112(f).
22. The imaging sensor according to claim 17, wherein the supplying unit has a first wire supplying one of the third voltage and the fourth voltage, and a second wire supplying the fourth voltage.
See wires 11 and 12, which are part of the supplying unit via 112(f).
23. The imaging sensor according to claim 22, wherein the supplying unit has a first coupling unit capable of coupling the first 

24. The imaging sensor according to claim 23, wherein the second wire and the second coupling unit are coupled constantly to each other electrically.
See clip transistors CL and wire 11, which are part of the supplying unit via 112(f).
25. The imaging sensor according to claim 22, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
See switching unit SW, which is part of the supplying unit via 112(f).
26. The imaging sensor according to claim 17, wherein the supplying unit supplies the first voltage to the first output line when the first signal is output from the first output unit, supplies the second voltage to the first output line when a second signal for removing a noise of the first signal is output from the first output unit, and supplies the second voltage to the second output line when the signal is output from the second output unit.
Claim 16: a supplying unit supplying a first voltage to the first output line when the first signal is output from the first output unit, supplying a second voltage which is different from the first voltage to the first output line when a second signal for removing a noise of the first signal is output from the first output unit, and supplying the second voltage to the second output line when the signal is output from the second output unit.


27. The imaging sensor according to claim 26, wherein: the supplying unit has a first wire supplying one of the third voltage and the fourth voltage; and the supplying unit supplies the third voltage to the first wire so as to supply the first voltage to the first output line when the first signal is output from the first output unit, and supplies the fourth voltage to the first wire so as to supply the second voltage to the first output line when the second signal is output from the first output unit.
See wire 12, which is part of the supplying unit via 112(f).
28. The imaging sensor according to claim 27, wherein: the supplying unit has a first coupling unit capable of coupling the first wire with the first output line electrically; and the supplying unit supplies one of the third voltage and the fourth voltage to the first wire so as to supply one of the first voltage and the second voltage to the first output line via the first coupling unit when one of the first signal 

29. The imaging sensor according to claim 27, wherein the supplying unit has a switching unit capable of switching whether to supply one of the third voltage and the fourth voltage to the first wire.
See switching unit SW, which is part of the supplying unit via 112(f).
30. The imaging sensor according to claim 29, wherein the switching unit switches between the supply to supply the third voltage to the first wire when the first signal is output from the first output unit and the supply to supply the fourth voltage to the first wire when the second signal is output from the first output unit.
See switching unit SW, which is part of the supplying unit via 112(f).
31. The imaging sensor according to claim 26, wherein: the supplying unit has a second wire supplying the fourth voltage, and a second coupling unit capable of coupling the second wire with the second output line electrically; and the supplying unit supplies the fourth voltage to the second wire so as to supply the second voltage to the second output line via the second coupling unit when the signal is output from the second output unit.
See clip transistors CL and wire 11, which are part of the supplying unit via 112(f).
32. The imaging sensor according to claim 31, wherein the second wire and the second coupling unit are coupled constantly to each other electrically.
See clip transistors CL, which are part of the supplying unit via 112(f).
33. An imaging device comprising: the imaging sensor according to claim 26; and a generator generating image data based on a signal output from the imaging sensor.
See claim 29.



Allowable Subject Matter
Claims 26-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the various other issues were resolved. The entirety of claim 

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘073 patent is or was involved, including interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this or earlier communications from the examiner should be directed to James Menefee at (571)272-1944.  The examiner can normally be reached M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        Conferees: 

/LINH M NGUYEN/					/HETUL B PATEL/Primary Examiner, Art Unit 3992 			Supervisory Patent Examiner, Art Unit 3992


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This limitation is from patent claim 10, which appears to be the broadest claim of the ‘073 patent, though all of the independent claims were amended to include similar features.